DENY; and Opinion Filed July 25, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00816-CV

                                IN RE ROBERT GARZA, Relator

                  Original Proceeding from the 469th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 469-50355-2013

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate its order denying relator’s motion to disqualify the real party in interest’s counsel and to

issue an order granting the motion. To be entitled to mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on the record before us, we conclude relator has not shown that the trial court abused its discretion.

Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE
180816F.P05